Citation Nr: 0810603	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  96-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date beyond September 1995 for eligibility for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active military service from April 1943 to April 1949.  He 
died in June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim seeking 
entitlement to an extension of the delimiting date beyond 
September 1995 for Chapter 35 educational benefits.

This case was remanded in July 1998 for issuance of a 
supplemental statement of the case that included regulations 
pertaining to extension of delimiting date once the 
delimiting date has already been extended.  A supplemental 
statement of the case was issued in June 2007, and the case 
was returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant contends, in essence, that she is entitled to 
an extension of the delimiting date of her eligibility for 
Chapter 35 educational benefits.  Specifically, she asserts 
that, although she was previously granted a two-year 
extension of the delimiting date, she had an illness during 
that entire two-year period.

Review of the appellant's file shows that she was originally 
granted entitlement to Chapter 35 educational benefits in 
August 1969, based on her status as a spouse of a veteran 
with a total and permanent disability; the delimiting date 
for her eligibility was December 1, 1976.  After the 
appellant used all but 5 1/4 months of entitlement, said 
entitlement was discontinued on March 14, 1974, due to the 
appellant's termination of attendance.  In December 1982, the 
appellant submitted a claim seeking entitlement to Chapter 35 
educational benefits based on her status as a surviving 
spouse of the veteran who, according to the claim, had died 
on June 30, 1982.  The appellant was granted said entitlement 
by the RO; a June 30, 1992 delimiting date was assigned.  The 
appellant was subsequently granted an extension of the June 
30, 1992 delimiting date pursuant to a September 1993 RO 
decision.  The RO determined that a two-year extension was 
warranted due to a traumatic experience that the appellant 
had endured.  Consequently, entitlement to Chapter 35 
benefits was resumed on September 1993 with a delimiting date 
of September 1995.

The current appeal arises from a November 1994 request by the 
appellant for another extension of the delimiting date for 
her Chapter 35 educational benefits eligibility.  In the 
request, she asserts that she was ill for the duration of the 
first extension of eligibility and, thus, was not able to use 
her remaining entitlement.  In a November 1994 decision, the 
RO denied the appellant's request for another extension of 
the delimiting date for Chapter 35 benefits.  It held that an 
extension was previously granted and that, as a result, the 
delimiting date could "not be extended further because of 
either the recurrence of disability or the onset of a new 
disability when such recurrence or onset is after the 
claimant's basic delimiting date." 

In June 1998, the Board remanded this case to the RO for 
issuance of a supplemental statement of the case that 
included regulations pertaining to extension of delimiting 
date once the delimiting date has already been extended.  
Pursuant to the June 1998 remand, the RO was to provide the 
laws or regulations upon which the RO relied when determining 
that another extension of delimiting date cannot be granted 
due to the recurrence of disability or the onset of a new 
disability.  A supplemental statement of the case was issued 
in June 2007, and the case was returned to the Board.

Unfortunately, only an incomplete educational folder arrived 
to the Board, and various documents referenced in the June 
1998 Board remand and the June 2007 supplemental statement of 
the case are not now before the Board.  The educational 
folder returned to the Board is not indicated to be a rebuilt 
folder, yet it is incomplete.  The June 1998 remand 
references documents that are no longer a part of the 
appellant's education folder that is before the Board.  For 
example, the June 1998 remand and June 2007 supplemental 
statement of the case reference an October 1994 letter from 
J. Noy, M.D., wherein it was indicated that the appellant had 
emergency surgery for a large bowel obstruction secondary to 
a colon tumor in November 1993, that she was to have 
chemotherapy treatments until January 1995, and that she 
would be able to resume her education on or about July 1995.  

The current educational file also does not include any of the 
procedural documents, including all of the documents and 
adjudications prior to the 1994 claim, the appellant's 
November 1994 request for extension of delimiting date, the 
November 1994 decision denying another extension of 
delimiting date, the notice of disagreement, the statement of 
the case, and the substantive appeal.  For this reason, 
notwithstanding the lengthy period of appeal, another remand 
is necessary to obtain the evidence needed to make a 
decision, including the evidence that is indicated to exist 
but is no longer a part of the appellant's current education 
file. 

In addition, upon remand, the RO should clarify whether the 
appellant has a representative.  The current partial 
education file does not include a power of attorney form 
reflecting appointment of a representative or service 
organization as representative.  The VACOLS data reflects 
that the appellant does not have a representative or power of 
attorney; however, the June 2007 supplemental statement of 
the case copied Disabled American Veterans (DAV) service 
organization as the representative.  The appellant's August 
2007 Statement in Support of Claim does not refer to 
representation.  The November 2007 Certification of Appeal 
(VA Form 8), likewise, did not indicate whether the appellant 
was or was not represented.  A November 2007 letter from the 
RO to the appellant again copied DAV as the representative.  
As the record is inconsistent and unclear of the question of 
representation, clarification is needed. 

In light of the above, the Board finds that this case is not 
yet ready for appellate review.  Accordingly, this case is 
REMANDED to the RO for the following:

1.  Clarify whether the appellant has 
appointed a representative, specifically 
DAV.  Include any power of attorney or 
written appointment of representation in 
the claims file.  

2.  Obtain the rest of the appellant's 
educational file and associate it with 
the partial educational file being 
remanded.  Obtain the veteran's claims 
file, and associate the veteran's claims 
file with the appellant's current claim 
for extension of delimiting date for 
educational assistance. 

3.  Thereafter, in accordance with the 
current appellate procedures, the case 
should be returned to the Board for 
completion of appellate review.  

By this REMAND, the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded, including any and all evidence and information in 
her possession that pertains to this claim for extension of 
delimiting date.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


